EXHIBIT 10.9
 
EXCHANGE AGREEMENT
Between
EMERGING MEDIA HOLDINGS INC., a Nevada Corporation
(“EMDH”)
and
LIFESTYLE MEDICAL CORPORATION, a Florida corporation.,
(“LMC”)
Dated: December __29, 2011


EXCHANGE AGREEMENT
THIS EXCHANGE AGREEMENT (hereinafter referred to as this "Agreement") is entered
into as of this __29th__ day of December, 2011, by and between Emerging Media
Holdings Inc., a Nevada corporation having its principal place of business at
121 S. Orange Ave., Suite 1500, Orlando, Florida 32801 (hereinafter
Corporation., a Florida Corporation having its principal place of business at
225 Saddleworth Place, Lake Mary, FL 32746 (hereinafter referred to as "LMC”),
(collectively the two companies are hereinafter referred to as the “Parties”)
upon the following premises:
 
WHEREAS, EMH, is a publicly held corporation organized under the laws of the
State of Nevada;
 
WHEREAS, LMC is a privately-held corporation organized under the laws of state
of Florida;
 
WHEREAS, management of the constituent corporations have determined that it is
in the best interest of the parties that EMH acquire 100% of the issued and
outstanding securities of LMC in exchange for 5,000,000 (five million) common
shares of EMH (the "Exchange"), and LMC agreed to use its best efforts to cause
its shareholders (the "LMC Shareholders") to exchange their securities of LMC on
the terms described herein; and
 
WHEREAS, the Parties desire to set forth the terms of the Exchange, which is
intended to constitute a tax-free reorganization pursuant to the provisions of
Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended.
 
NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived here from, it is hereby agreed as follows:


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF LMC


As an inducement to, and to obtain the reliance of EMH except as set forth on
the LMC Schedules (as hereinafter defined), LMC represents and warrants as
follows:


Section 1.01 Organization. LMC is a corporation duly organized, validly
existing, and in good standing under the laws of State of Florida and has the
corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, including qualification
to do business as a foreign corporation in the states or countries in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification, except where failure to be so qualified
would not have a material adverse effect on its business. Included in the LMC
Schedules are complete and correct copies of the articles of incorporation, and
the bylaws of LMC as in effect on the date hereof. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, violate any provision of LMC’s articles of incorporation or
bylaws. LMC has taken all actions required by law, its articles of
incorporation, or otherwise to authorize the execution and delivery of this
Agreement. LMC has full power, authority, and legal right and has taken all
action required by law, its articles of incorporation, and otherwise to
consummate the transactions herein contemplated.


Section 1.02 Capitalization. The authorized capitalization of LMC consists of
1,500 shares of common stock, of which 1,500 shares are currently issued and
outstanding. All issued and outstanding shares are legally issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person.


Section 1.03 Absence of Certain Changes or Events. Except as set forth in this
Agreement or the LMC Schedule 1.03, since September 30, 2011 there has been no
material change in the business and assets of LMC and to the best knowledge of
LMC, LMC has not become subject to any law or regulation which materially and
adversely affects, or in the future may adversely affect the business,
operations, properties, assets, or condition of LMC.
 
 
 

--------------------------------------------------------------------------------

 


Section 1.04 Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of LMC after
reasonable investigation, threatened by or against LMC or affecting LMC or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
LMC does not have any knowledge of any material default on its part with respect
to any judgment, order, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality or of any
circumstances that, after reasonable investigation, would result in the
discovery of such a default.


Section 1.05 Contracts.
(a) Except as included or described in the LMC Schedule 1.05, there are no
'material'contracts, agreements, franchises, license agreements, debt
instruments or other commitments to which LMC is a party or by which it or any
of its assets, products, technology, or properties are bound other than those
incurred in the ordinary course of business (as used in this Agreement, a
'material' contract, agreement, franchise, license agreement, debt instrument or
commitment is one which (i) will remain in effect for more than six (6) months
after the date of this Agreement or (ii) involves aggregate obligations of at
least twenty-five thousand dollars ($25,000));
(b)                       All contracts, agreements, franchises, license
agreements, and other commitments to
which LMC is a party or by which its properties are bound and which are material
to the operations of LMC taken as a whole are valid and enforceable by LMC in
all respects, except as limited by bankruptcy and insolvency laws and by other
laws affecting the rights of creditors generally;
(c)                       Except as set forth in the LMC Schedule 1.05, LMC is
not a party to or bound by, and the properties of LMC are not subject to any
contract, agreement, other commitment or instrument; any charter or other
corporate restriction; or any judgment, order, writ, injunction, decree, or
award which materially and adversely affects, the business operations,
properties, assets, or condition of LMC; and
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Except as included or described in the LMC Schedule 1.05 or reflected in the
mostrecent LMC balance sheet, LMC is not a party to any oral or written (i)
contract for the employment of any officer or employee which is not terminable
on 30 days, or less notice; (ii) profit sharing, bonus, deferred compensation,
stock option, severance pay, pension benefit or retirement plan, (iii)
agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, other than one on which LMC is a primary obligor,
for the borrowing of money or otherwise, excluding endorsements made for
collection and other guaranties of obligations which, in the aggregate do not
exceed more than one year or providing for payments in excess of $25,000 in the
aggregate; (vi) collective bargaining agreement; or (vii) agreement with any
present or former officer or director of LMC.


Section 1.06 Material Contract Defaults. LMC is not in default in any material
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets or
condition of LMC and there is no event of default in any material respect under
any such contract, agreement, lease, or other commitment in respect of which LMC
has not taken adequate steps to prevent such a default from occurring.


Section 1.07 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute an event of default
under, or terminate, accelerate or modify the terms of any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which LMC is a party or to which any of its properties or operations are
subject.


Section 1.08 Governmental Authorizations. Except as set forth in the LMC
Schedule 1.08, LMC has all licenses, franchises, permits, and other governmental
authorizations that are legally required to enable it to conduct its business in
all material respects as conducted on the date hereof. Except for compliance
with federal and state securities and corporation laws, as hereinafter provided,
no authorization, approval, consent, or order of, or registration, declaration,
or filing with, any court or other governmental body is required in connection
with the execution and delivery by LMC of this Agreement and the consummation by
LMC of the transactions contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 


Section 1.09 Compliance With Laws and Regulations. Except as set forth in the
LMC Schedule 1.09, to the best of its knowledge LMC has complied with all
applicable statutes and regulations of any federal, state, or other governmental
entity or agency thereof, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets, or
condition of LMC, or except to the extent that noncompliance would not result in
the occurrence of any material liability for LMC.


Section 1.10 Approval of Agreement. The board of directors of LMC has authorized
the execution and delivery of this Agreement by LMC and has approved this
Agreement and the transactions contemplated hereby, and will recommend to the
LMC Shareholders that the Exchange be accepted by them.


Section 1.11 Material Transactions or Affiliations. Set forth in the LMC
Schedules is a description of every contract, agreement, or arrangement between
LMC and any predecessor and any person who was at the time of such contract,
agreement, or arrangement an officer, director, or person owning of record, or
known by LMC to own beneficially, 5% or more of the issued and outstanding
common stock of LMC and which is to be performed in whole or in part after the
date hereof or which was entered into not more than three years prior to the
date hereof. Except as disclosed in the LMC Schedules or otherwise disclosed
herein, no officer, director, or 5% shareholder of LMC has, or has had since
inception of LMC, any known interest, direct or indirect, in any transaction
with LMC which was material to the business of LMC. There are no commitments by
LMC, whether written or oral, to lend any funds, or to borrow any money from, or
enter into any other transaction with, any such affiliated person.


Section 1.12 LMC Schedules. LMC has delivered to EMH the following schedules,
which are collectively referred to as the "LMC Schedules" and which consist of
separate schedules dated as of the date of execution of this Agreement, all
certified by the chief executive officer of LMC as complete, true, and correct
as of the date of this Agreement in all material respects:
(a)                                  a schedule containing complete and correct
copies of the articles of incorporation, and bylaws of LMC in effect as of the
date of this Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)                                  Schedule containing unaudited financial
statements since inception of LMC to September 30, 2011, and a written assurance
of presenting the GAAP standard audit within seventy five days after the closing
of the present transaction.


Section 1.13 Payroll Taxes and Corporate Taxes. All of the payroll taxes and
corporate taxes owed by LMC up to the date of Closing shall remain the
responsibility of LMC.


Section 1.14 Valid Obligation. This Agreement and all agreements and other
documents executed by LMC in connection herewith constitute the valid and
binding obligation of LMC, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
 
ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF EMH


As an inducement to, and to obtain the reliance of EMH and the EMH Shareholders,
except as set forth in the EMH Schedules (as hereinafter defined), EMH
represents and warrants as follows:


Section 2.01 Organization. EMH is a corporation duly organized, validly
existing, and in good standing under the laws of Nevada and has the corporate
power and is duly authorized, qualified, franchised, and licensed under all
applicable laws, regulations, ordinances, and orders of public authorities to
own all of its properties and assets, to carry on its business in all material
respects as it is now being conducted, and except where failure to be so
qualified would not have a material adverse effect on its business, there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. Included in the EMH Schedules are complete and correct copies of
the Articles of Incorporation and By-Laws as in effect on the date hereof. The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of EMH Articles
of Incorporation and By-Laws. EMH has taken all action required by law, its
Articles of Incorporation, or otherwise to authorize the execution and delivery
of this Agreement, and EMH has full power, authority, and legal right and has
taken all action required by law, its Articles of Incorporation, or otherwise to
consummate the transactions herein contemplated.
 
 
 

--------------------------------------------------------------------------------

 


Section 2.02 Capitalization. EMH’s authorized capitalization consists of
200,000,000 shares of common stock, $.001par value of which 1,445,095 is
currently outstanding. All issued and outstanding shares are legally issued,
fully paid, and non-assessable and not issued in violation of the preemptive or
other rights of any person.


Section 2.03 Subsidiaries and Predecessor Corporations. EMH does not have any
predecessor corporation(s) or subsidiaries, and does not own, beneficially or of
record, any shares of any other corporation, except as disclosed in Schedule
2.03.


Section 2.04 Securities Filings; Financial Statements.


(a)                                  EMH Financial Statements are available on
the SEC web site and suchFinancial Statements are true, correct and accurate and
disclose all liabilities of EMH.
(b)                                  EMH has no liabilities with respect to the
payment of any federal, state, county, local or other taxes (including any
deficiencies, interest or penalties), except for taxes accrued but not yet due
and payable.
(c)                                  EMH has timely filed all state, federal or
local income and/or franchise tax returns required to be filed by it from
inception to the date hereof. Each of such income tax returns reflects the taxes
due for the period covered thereby, except for amounts that, in the aggregate,
are immaterial.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)                                  The books and records, financial and
otherwise, of EMH are in all material aspects complete and correct and have been
maintained in accordance with good business and accounting practices. EMH has no
pending or unresolved comments or inquiries from the U.S. Securities and
Exchange Commission (SEC) or the Financial Industry Regulatory Authority
(FINRA), and all required regulatory filings will be current as of the date of
Closing.
 
(e)All of EMH assets are reflected on its financial statements, and, except as
set forth in the EMH Schedules or the financial statements of EMH or the notes
thereto, EMH has no material liabilities, direct or indirect, matured or
unmatured, contingent or otherwise.


Section 2.05 Filings: Books and Records. The books and records, financial and
otherwise, of EMH are in all material aspects complete and correct and have been
maintained in accordance with good business and accounting practices.


Section 2.06 Intentionally Omitted.


Section 2.07 Options or Warrants. There are no existing options, warrants,
calls, or commitments of any character relating to the authorized and unissued
stock of EMH, except as described in Schedule 2.06 (the "Existing Rights").


Section 2.08 Absence of Certain Changes or Events. Except as disclosed in the
EMH Schedules, or otherwise disclosed in writing to EMH, since the date of the
most recent EMH balance sheet:;
(a)there has not been (i) any material adverse change in the business,
operations,
properties, assets or condition of EMH or (ii) any damage, destruction or loss
to EMH(whether or not covered by insurance) materially and adversely affecting
the business, operations, properties, assets or condition of EMH;


(b)                                  EMH has not (i) amended its certificate of
incorporation or bylaws; (ii)declared or made, or agreed to declare or make any
payment of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its capital stock; (iii) waived any rights of value which in the aggregate are
outside of the ordinary course of business or material considering the business
of EMH; (iv) made any material change in its method of management, operation, or
accounting; (v) entered into any transactions or agreements other than in the
ordinary course of business; (vi) made any accrual or arrangement for or payment
of bonuses or special compensation of any kind or any severance or termination
pay to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its salaried employees whose monthly compensation exceed
$1,000; or (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for or with its officers, directors, or
employees;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)                                  EMH has not (i) granted or agreed to grant
any options, warrants, or other rights for its stock, bonds, or other corporate
securities calling for the issuance thereof; (ii) borrowed or agreed to borrow
any funds or incurred, or become subject to, any material obligation or
liability (absolute or contingent) except liabilities incurred in the ordinary
course of business; (iii) paid or agreed to pay any material obligations or
liabilities (absolute or contingent) other than current liabilities reflected in
or shown on the most recent EMH balance sheet and current liabilities incurred
since that date in the ordinary course of business and professional and other
fees and expenses in connection with the preparation of this Agreement and the
consummation of the transaction contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, properties, or rights (except
assets, properties, or rights not used or useful in its business which, in the
aggregate have a value of less than $1000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which in the aggregate are of a
value less than $1000); (v) made or permitted any amendment or termination of
any contract, agreement, or license to which it is a party if such amendment or
termination is material, considering the business of EMH; or (vi) issued,
delivered or agreed to issue or deliver, any stock, bonds, or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock), except in connection with this Agreement; and
(d)To the best knowledge of EMH, it has not become subject to any law or
regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
EMH.


Section 2.09 Litigation and Proceedings. There are no actions, suits,
proceedings or investigations pending or, to the knowledge EMH after reasonable
investigation, threatened by or against EMH or affecting EMH or its properties,
at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. EMH Limited has no knowledge of any default on its part
with respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator, or governmental agency or instrumentality
or any circumstance that after reasonable investigation would result in the
discovery of such default.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.10 Contracts.
(a)                                  EMH is not a party to, and its assets, are
not bound by, any material contract, franchise, license agreement, agreement,
debt instrument or other commitments whether such agreement is in writing or
oral.
(b)                                  EMH is not a party to or bound by, and the
properties of EMH are not subject to any contract, agreement, other commitment
or instrument; any charter or other corporate restriction; or any judgment,
order, writ, injunction, decree, or award which materially and adversely
affects, the business operations, properties, assets, or condition of EMH.
(c)                                  All contracts, agreements, franchises,
license agreements, and other commitments to which EMH is a party or by which
its properties are bound and which are material to the operations of EMH taken
as a whole are valid and enforceable by EMH in all respects, except as limited
by bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally;
(d)                                  Except as reflected in the most recent EMH
balance sheet, EMH is not a party to any oral or written (i) contract for the
employment of any officer or employee which is not terminable on 30 days, or
less notice; (ii) profit sharing, bonus, deferred compensation, stock option,
severance pay, pension benefit or retirement plan, (iii) agreement, contract, or
indenture relating to the borrowing of money, (iv) guaranty of any obligation,
other than one on which EMH is a primary obligor, for the borrowing of money or
otherwise, excluding endorsements made for collection and other guaranties of
obligations which, in the aggregate do not exceed more than one year or
providing for payments in excess of $1,000 in the aggregate; (vi) collective
bargaining agreement; or (vii) agreement with any present or former officer or
director of EMH.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.11 Material Contract Defaults. EMH is not in default in any material
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets or
condition of EMH and there is no event of default in any material respect under
any such contract, agreement, lease, or other commitment in respect of which EMH
has not taken adequate steps to prevent such a default from occurring.


Section 2.12 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which EMH is a party or to
which any of its assets or operations are subject.


Section 2.13 Governmental Authorizations. EMH has all licenses, franchises,
permits, and other governmental authorizations, that are legally required to
enable it to conduct its business operations in all material respects as
conducted on the date hereof. Except for compliance with federal and state
securities or corporation laws, as hereinafter provided, no authorization,
approval, consent or order of, of registration, declaration or filing with, any
court or other governmental body is required in connection with the execution
and delivery by EMH of this Agreement and the consummation by LMC of the
transactions contemplated hereby.


Section 2.14 Compliance With Laws and Regulations. To the best of its knowledge,
EMH has complied with all applicable statutes and regulations of any federal,
state, or other applicable governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets or condition of EMH or except to the
extent that noncompliance would not result in the occurrence of any material
liability. This compliance includes, but is not limited to, the filing of all
reports to date with federal and state securities authorities.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.15 Material Transactions or Affiliations. Except as disclosed herein
and in the EMH Schedules, there exists no contract, agreement or arrangement
between EMH and any predecessor and any person who was at the time of such
contract, agreement or arrangement an officer, director, or person owning of
record or known by EMH to own beneficially, 5% or more of the issued and
outstanding common stock of EMH and which is to be performed in whole or in part
after the date hereof or was entered into not more than three years prior to the
date hereof. Neither any officer, director, nor 5% shareholder of EMH has, or
has had since inception of EMH, any known interest, direct or indirect, in any
such transaction with EMH which was material to the business of EMH. EMH has no
commitment, whether written or oral, to lend any funds to, borrow any money
from, or enter into any other transaction with, any such affiliated person.


Section 2.16 Approval of Agreement. The board of directors and the shareholders
of EMH have authorized the execution and delivery of this Agreement and has
approved this Agreement and the transactions contemplated hereby.


Section 2.17 Sale of Business Enterprises. EMH will sell some but not
substantially all of the assets comprised of the subsidiaries of EMH following
the consummation of the transactions contemplated hereby.


Section 2.18 EMH Schedules. EMH will deliver to LMC the following, which are
certified by the chief executive officer of EMH to be complete, true, and
accurate in all material respects as of the date of this Agreement:
(a)                                  a schedule containing complete and accurate
copies of the certificate ofincorporation and bylaws of EMH as in effect as of
the date of this Agreement;
(b)                                  a schedule containing the financial
statements of EMH identified in paragraph 2.04(a);
(c)                                  a certified shareholder list at the moment
of the transaction, prepared and certified by the Transfer Agent for EMH and the
Secretary of EMH.
(d)                                  Resolution of the Board of Directors by
which all directors of EMH, except one (1), resign, and two (2) members of the
Board of Directors of LMC are appointed to the board of EMH.
(e)                                  a schedule setting forth any other
information, together with any required copies of documents.
 
 
 

--------------------------------------------------------------------------------

 
 
EMH shall cause the EMH Schedules and the instruments and data delivered to EMH
hereunder to be promptly updated after the date hereof up to and including the
Closing Date.


Section 2.19 Valid Obligation. This Agreement and all agreements and other
documents executed by EMH in connection herewith constitute the valid and
binding obligation of EMH, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.


Section 2.20 Obligations to be Paid at Closing. At or before closing the
following will be paid by EMH: 1) such sum as shall be required by EMH auditors
to guaranty the completion of the 2011 quarterly review and issuance of their
report; 2) all franchise taxes accrued through closing; and, 3) all outstanding
bills of the transfer agent of EMH. 4) All EMH outstanding invoices.
ARTICLE III
PLAN OF EXCHANGE
Section 3.01 The Exchange. On the terms and subject to the conditions set forth
in this Agreement, on the Closing Date (as defined in Section 3.03), each LMC
Shareholder the "Exchanging Shareholders"), shall assign, transfer and deliver,
free and clear of all liens, pledges, encumbrances, charges, restrictions or
known claims of any kind, nature, or description, the number of shares of common
stock of LMC set forth on Schedule 1.19(c) attached hereto, in the aggregate
constituting 100% of the issued and outstanding shares of common stock of LMC;
the objective of such Exchange being the acquisition by EMH of 100% of the
issued and outstanding common stock of LMC. In exchange for the transfer of such
securities by the LMC Shareholders, LMC shareholders will be issued 5,000,000
(five million) Common Shares (“Initial Shares”). At the Closing, each LMC
Shareholder shall, on surrender of his certificate or certificates representing
such LMC shares to EMH or its registrar or transfer agent, be entitled to
receive a certificate or certificates evidencing his proportionate interest in
the Initial Shares. Upon consummation of the transaction contemplated herein all
of the shares of capital stock of LMC shall be held by EMH.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.02 Upon execution of this agreement and for consideration thereof, EMH
agrees to pay any amounts due as previously disclosed and set forth in Schedule
3.02 prior to Closing.


Section 3.03 Omitted


Section 3.04 Closing. The closing ("Closing") of the transactions contemplated
by this Agreement shall take place on or about November 30 , 2011 or on other
such time as parties agree.
Section 3.05 The financial statements of EMH shall reflect all current and total
liabilities, including all trade payables and all EMH assets at Closing; further
that EMH shall assume the payments of all aged payables of EMH, as shown on
Schedule 3.05 hereof, on terms and conditions satisfactory to the creditors
listed thereon. Prior to Closing, EMH shall use its best efforts to reduce and
negotiate agreed reductions of the payables to be assumed by EMH at Closing,
such that the total aggregate amount of payables to be assumed by EMH shall not
exceed $10,000 at Closing.
Section 3.08 Upon signing, EMH’ S present board of directors shall appoint Craig
Harris as the secretary of EMH, Christopher Smith as the President, CEO and CFO.
Then, Christopher Smith s will be appointed as director of EMH, effective
immediately, and as soon as he accepts the appointment, all of the present EMH
officers and directors will resign, except one (1) director, as of the Closing
Date, effective at the conclusion of the Closing. The Board of Directors after
closing will consist of three members.
Section 3.09 Closing Events. At the Closing, EMH and each of the Exchanging
Shareholders shall execute, acknowledge, and deliver (or shall ensure to be
executed, acknowledged, and delivered) any and all certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby. This Agreement shall become
effective as of Closing on or about November 30, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3. 10 Termination.
This Agreement may be terminated by the board of directors of either EMH or LMC
at any time prior to the Closing if:
(a)                                            there shall be any actual or
threatened action or proceeding before any court or any governmental body which
shall seek to restrain, prohibit, or invalidate the transactions contemplated by
this Agreement and which, in the judgment of such board of directors, made in
good faith and based upon the advice of its legal counsel, makes it inadvisable
to proceed with the Exchange; or
(b)                                            any of the transactions
contemplated hereby are disapproved by any regulatory authority whose approval
is required to consummate such transactions (which does not include the
Securities and Exchange Commission) or in the judgment of such board of
directors, made in good faith and based on the advice of counsel, there is
substantial likelihood that any such approval will not be obtained or will be
obtained only on a condition or conditions which would be unduly burdensome,
making it inadvisable to proceed with the Exchange.
In the event of termination pursuant to this paragraph (a) of Section 3.04, no
obligation, right or liability shall arise hereunder, and each party shall bear
its own costs and expenses incurred by it in connection with the negotiation,
drafting, and execution of this Agreement and the transactions herein
contemplated.
ARTICLE IV
SPECIAL COVENANTS
Section 4.01 Access to Properties and Records. Each of the Parties will each
afford to the officers and authorized representatives of the other Parties full
access to their properties, books and records, in order that each may have a
full opportunity to make such reasonable investigation as they shall desire to
make of the affairs of the other, and each will furnish the other with such
additional financial and operating data and other information reasonably
requested.


Section 4.02 Delivery of Books and Records. At the Closing, EMH shall deliver to
LMC, the copies of the corporate minute books, books of account, contracts,
records, and all other books or documents of EMH now in the possession of EMH or
its officer and director, Iouri Berdian.


Section 4.03 Third Party Consents and Certificates. All Parties agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.04 Consent of EMH Shareholders. EMH shall use its best efforts to
obtain the consent of all EMH shareholders to participate in the Exchange.


Section 4.05 EMH Shareholder Meeting. EMH shall not call a shareholders meeting
with respect to this transaction.


Section 4.06 Post-Exchange Sales Under Rule 144 or 145, If Applicable.
(a)                                  EMH will use its best efforts to at all
times comply with the reporting requirements of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), including timely filing of all periodic
reports required under the provisions of the Exchange Act and the rules and
regulations promulgated there under.
(b)                                  Upon being informed in writing by any such
person holding restricted stock of EMH subsequent to the Exchange that such
person intends to sell any shares under Rule 144, Rule 145 or Regulation S
promulgated under the Securities Act (including any rule adopted in substitution
or replacement thereof), EMH will certify in writing to such person, if
requested, that it has filed all of the reports required to be filed by it under
the Exchange Act to enable such person to sell such person's restricted stock
under Rule 144, 145 or Regulation S, as may be applicable in the circumstances,
or will inform such person in writing that it has not filed any such report or
reports.
(c)If any certificate representing any such restricted stock is presented to
EMH’s transfer agent for registration of transfer in connection with any sale
theretofore made under Rule 144, 145 or Regulation S, provided such certificate
is duly endorsed for transfer by the appropriate person(s) or accompanied by a
separate stock power duly executed by the appropriate person(s) in each case
with reasonable assurances that such endorsements are genuine and effective, and
is accompanied by an opinion of counsel satisfactory to EMH and its counsel that
the stock transfer has complied with the requirements of Rule 144, 145 or
Regulation S, as the case may be, EMH will promptly instruct its transfer agent
to register transfer such shares and to issue one or more new certificates
representing such shares to the transferee and, if appropriate under the
provisions of Rule 144, 145 or Regulation S, as the case may be, free of any
stop transfer order or restrictive legend. The provisions of this Section 4.08
shall survive the Closing and the consummation of the transactions contemplated
by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.07 Indemnification.
(a)      EMH hereby agrees to indemnify LMC and each of the officers, agents and
directors of LMC as of the date of execution of this Agreement against any loss,
liability,claim, damage, or expense (including, but not limited to, any and all
expense whatsoever reasonably incurred in investigating, preparing, or defending
against any litigation, commenced or threatened, or any claim whatsoever), to
which it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentations made under Article I of this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.
(b)     LMC and its officers and directors hereby agrees to indemnify EMH and
each of the officers, agents, and directors of EMH as of the date of execution
of this Agreement against any loss, liability, claim, damage, or expense
(including, but not limited to, any and all expense whatsoever reasonably
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever), to which it or they may
become subject arising out of or based on any inaccuracy appearing in or
misrepresentation made under Article II of this Agreement. The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement.


ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF EMH
 
The obligations of EMH under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:


Section 5.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by LMC in this Agreement were true when made
and shall be true at the Closing with the same force and effect as if such
representations and warranties were made at and as of the Closing (except for
changes therein permitted by this Agreement). LMC shall have performed or
complied with all covenants and conditions required by this Agreement to be
performed or complied with by LMC prior to or at the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.02 Officer's Certificate. EMH has been furnished with a certificate
dated the Closing Date and signed by a duly authorized officer of LMC to the
effect that no litigation, proceeding, investigation, or inquiry is pending, or
to the best knowledge of LMC threatened, which might result in an action to
enjoin or prevent the consummation of the transactions contemplated by this
Agreement, or, to the extent not disclosed in the LMC Schedules, by or against
LMC, which might result in any material adverse change in any of the assets,
properties, business, or operations of LMC.
Section 5.03 No Material Adverse Change. Prior to the Closing , there shall not
have occurred any change in the financial condition, business, or operations of
LMC nor shall any event have occurred which, with the lapse of time or the
giving of notice, is determined to be unacceptable using the criteria set forth
in Section 2.08.


Section 5.04 Approval by Shareholders. The Exchange shall have been approved,
and shares delivered in accordance with Section 3.01, by the holders of not less
than one hundred percent (100%) of the outstanding common stock of LMC.


Section 5.05 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 5.06 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of LMC after the Closing on the basis as presently operated shall have
been obtained.


Section 5.07 Other Items.
(a)                                  EMH shall have received a list of LMC
shareholders containing the name, address, and number of shares held by each LMC
shareholder as of the date of Closing, certified by an executive officer of LMC
as being true, complete and accurate; and
(b)                                  EMH shall have received such further
opinions, documents, certificates or instruments relating to the transactions
contemplated hereby as EMH may reasonably request.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF LMC
 
The obligations of LMC and the LMC Shareholders under this Agreement are subject
to the satisfaction, at or before the Closing, of the following conditions:
Section 6.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by EMH in this Agreement were true when made
and shall be true as of the Closing (except for changes therein permitted by
this Agreement) with the same force and effect as if such representations and
warranties were made at and as of the Closing. Additionally, EMH shall have
performed and complied with all covenants and conditions required by this
Agreement to be performed or complied shall have approved the Exchange and the
related transactions described herein.. LMC shall have been furnished with
certificates, signed by duly authorized executive officers of EMH and dated the
Closing Date, to the foregoing effect.


Section 6.02 Officer's Certificate. LMC shall have been furnished with
certificates dated the Closing Date and signed by duly authorized executive
officers of EMH, to the effect that no litigation, proceeding, investigation or
inquiry is pending, or to the best knowledge of EMH threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement or, to the extent not disclosed in the EMH
Schedules, by or against EMH, which might result in any material adverse change
in any of the assets, properties or operations of EMH.


Section 6.03 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 6.04 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of each party after the Closing on the basis as presently operated
shall have been obtained.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.05 Other Items EMH shall have received further opinions, documents,
certificates, or instruments relating to the transactions contemplated hereby as
EMH may reasonably request.


ARTICLE VII
MISCELLANEOUS
Section 7.01 Brokers. The Parties agree that there were no finders or brokers
involved in bringing the parties together or who were instrumental in the
negotiation, execution or consummation of this Agreement. The Parties each agree
to indemnify the other against any claim by any third person other than those
described above for any commission, brokerage, or finder's fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.


Section 7.02 Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of
Florida without giving effect to principles of conflicts of law thereunder. Each
of the parties (a) irrevocably consents and agrees that any legal or equitable
action or proceedings arising under or in connection with this Agreement shall
be brought exclusively in the federal courts of the United States within the
State of Florida.


Section 7.03 Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:
 

If to EMH: Iurie Bordian   EMH Corporation   121 S. Orange Ave., Suite 1500,
Orlando Florida 32801 If to LMC: Christopher Smith   225 Saddleworth Place Lake
Mary, FL 32746

      
 
 

--------------------------------------------------------------------------------

 
 

With copies to:  William J. Reilly, Esq.   401 Broadway, Suite 912 New York, NY
10013   (646) 201-9429 wjreillyesq@gmail.com

or at such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.


Section 7.04 Attorney's Fees. In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney's fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.


Section 7.05 Confidentiality. Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.06 Public Announcements and Filings. Unless required by applicable law
or regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document,
relating to this Agreement and the transactions contemplated hereby, except as
may be mutually agreed by the parties. Copies of any such filings, public
announcements or disclosures, including any announcements or disclosures
mandated by law or regulatory authorities, shall be delivered to each party at
least one (1) business day prior to the release thereof.


Section 7.07 Schedules; Knowledge. Each party is presumed to have full knowledge
of all information set forth in the other party's schedules delivered pursuant
to this Agreement.


Section 7.08 Third Party Beneficiaries. This contract is strictly between EMH
and EMH, and, except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.


Section 7.09 Expenses. Whether or not the Exchange is consummated, each Party
hereto will bear their own respective expenses, including legal, accounting and
professional fees, incurred in connection with the Exchange or any of the other
transactions contemplated hereby.


Section 7.10 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.


Section 7.11 Survival; Termination. The representations, warranties, and
covenants of the respective parties shall survive the Closing and the
consummation of the transactions herein contemplated for a period of two years.


Section 7.12 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.13 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing , this Agreement may by
amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.


Section 7.14 Best Efforts. Subject to the terms and conditions herein provided,
each party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.


IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.
ATTEST:      LIFESTYLE MEDICAL CORPORATION
BY:
 
 [chrissig.jpg]

Christopher Smith, President
ATTEST: EMERGING MEDIA HOLDINGS, INC.


BY:
Iurie Bordian, President
[iuriesig.jpg]
 
SCHEDULES
1.03 NONE
1.05 NONE
1.08 NONE
1.09 NONE
1.19(c) Saddleworth Ventures LLC
3.01 See Attached
3.02 See Attached
3.05 See Attached
 
 
 

--------------------------------------------------------------------------------